DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/10/22 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The claims contain the transitional phrase “comprising”.  See MPEP 2111.03(I) which states that ‘The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not 
Claims 11-13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 5318933 A to Sundell et al. (hereinafter Sundell).
Regarding claims 11 and 15, Sundell discloses a heat-treated refractory for steel casting in a final product at a time of being applied to the steel casting (col 1, ln 12-20) and comprising:
a free carbon (C) in the range of less than 10% by mass (col 2, ln 26-28) which overlaps the instantly claimed range of 1 to 10% by mass, less than 10 mass%;
a metal aluminum (Al) (col 2, ln 29-30) in the range of less than 10% (col 2, ln 29-30), after heat treatment at 250-550 F or 121.1 to 287.8 C (col 4, ln 3-12), which overlaps the instantly claimed ranges of 4 to 15% by mass and 6 to 15% by mass, and 
a metal oxide (alumina and MgO) in a balance (col 2, ln 26-32).  See MPEP 2144.05, cited in the Office Action mailed 11/10/20. The Al content is expected to stay substantially the same after heat treatment at 121.1 to 287.8 C, absent evidence to the contrary.
Sundell further discloses that the refractory for casting satisfies a following Equation 1, 
0.31xAl ≤ (P-4)/D    Equation 1,
wherein a metal aluminum content in the refractory is designated by Al% by mass, an apparent porosity thereof is designated by P% and a bulk density thereof is designated by D.  In the instant case, Al is 0-10 mass% (less than 10, col 2, ln 28-30), P is 7.8-9.4 (after firing, Tables I and III) and D is 2.76-2.9 g/cm3 (bulk, based on 172-195 pcf, 
The Sundell C and Al concentrations overlap the instantly claimed ranges of C and Al.  See MPEP 2144.05(I), cited above.  It would also be obvious to control the amount of C and Al in the refractory to provide refractory bricks, liners and slide gates with increased life (col 2, ln 38-42), particularly having high hot strength and high slag resistance (col 1, ln 10-15).
The preamble contains the intended use limitations “for steel casting” and “a final product at a time of being applied to the steel casting”.  See MPEP 2111.02(II), cited in the Office Action mailed 11/10/20.  In the instant case, the Sundell composition overlaps the instant composition and is used as a refractory brick in slide gates to control the flow of molten steel (col 1, ln 15-20).  Therefore, the Sundell refractory is considered capable of the intended use, absent evidence to the contrary. 


Regarding claims 12 and 13, Sundell discloses the heat-treated refractory material according to Claim 11, wherein the metal oxide includes one or a plurality of MgO and Al2O3 (col 2, ln 9-11) wherein
a total amount of the one or the plurality of components is 70 to 97% magnesite (col 2, ln 9-10), which overlaps the instantly claimed range of 95% or more by mass when a total amount of a balance is 100% by mass. See MPEP 2144.05(I), cited above. 

claim 16, Sundell discloses a plate (col 6, ln 66-68) wherein part or all thereof is composed of the heat-treated refractory according to claim 11.
The preamble contains the intended use limitation “for a sliding nozzle device”.  See MPEP 2111.02(II), cited above. In the instant case, the Sundell composition overlaps the instant composition and is used as a refractory brick for sliding gates in continuous steel casting processes (col 1, ln 15-20 and col 6, ln 66).  Therefore, the Sundell refractory is considered capable of use in a sliding nozzle device, absent evidence to the contrary. 

Claims 11-13, 15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 4280844 A to Shikano et al. (hereinafter Shikano).
Regarding claims 11 and 15, Shikano discloses a heat-treated refractory for steel casting (col 1, ln 5-14), the heat-treated refractory material in a final product at a time of being applied to the steel casting (inner surface of a steel refining furnace, col 1, ln 20-24 and col 4, ln 11-30) and comprising:
10 mass% free carbon (C) (Example 3, Table col 6), which is the upper limit of the instantly claimed range of 1 to 10%;
a metal aluminum (Al) (col 3, ln 17-19) in the range of 1-30 mass% (col 3, ln 4-6) which overlaps with the instantly claimed ranges of 4 to 15% by mass and 6 to 15% by mass. See MPEP 2144.05(I), cited above.  Example 3 expressly recites +8% Al, which falls completely within both instantly claimed ranges.  
Shikano further discloses 4 to 10 wt% Si powder (col 2,ln 64-66), which overlaps the instantly claimed range of 0.5 to 4 mass% Si.  See MPEP 2144.05(I), cited above. 

Shikano further discloses that the refractory for casting satisfies a following Equation 1, 
0.31xAl ≤ (P-4)/D    Equation 1,
wherein a metal aluminum content in the refractory is designated by Al% by mass, an apparent porosity thereof is designated by P% and a bulk density thereof is designated by D.  In the instant case, using Example 3 in the Table in col 6, Al is 7 mass%, P is 9.6 and D is 2.60 g/cm3   This provides 0.31xAl of 2.17, P-4 of 5.6 and (P-4)/D of 2.15.  2.17 is so close as to constitute overlap with 2.15. See MPEP 2144.05(I), cited above, which also states that ‘…Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close’. 2.17 is so close as to overlap equality to 2.15, therefore 0.31*Al = (P-4)/D is satisfied. The reference does not expressly recite that satisfaction of Equation 1 is “thereby suppressing destruction of refractory organization in the heat-treated refractory material”.  However, Shikano does teach values that overlap the values set forth in Equation 1.  Therefore, one of ordinary skill in the art would expect the suppression of destruction of refractory organization in the Shikano heat-treated refractory material, absent evidence to the contrary.

The preamble contains the intended use limitations “for steel casting” and “a final product at a time of being applied to the steel casting”.  See MPEP 2111.02(II), cited above.  In the instant case, the Shikano composition overlaps the instant composition and is used in a sliding nozzle device (col 4, ln 25-30).  Therefore, the Shikano refractory is considered capable of the intended use, absent evidence to the contrary. 

Regarding claims 12 and 13, Shikano discloses the heat-treated refractory material according to Claim 11, wherein the metal oxide includes one or a plurality of MgO, SiO2 (mullite, col 3, ln 39-41) and Al2O3 (col 3, ln 41-43) wherein
a total amount of the one or the plurality of components is 100% (40 wt% mullite and 60 wt% Al2O3, col 3, ln 39-43), which falls within the instantly claimed range of 95% or more by mass when a total amount of a balance is 100% by mass. 

Regarding claim 16, Shikano discloses a plate for a sliding nozzle device (col 4, ln 28), wherein part or all thereof is composed of the heat-treated refractory according to claim 11.  


Regarding claim 17, Shikano discloses a method for producing a member used in steel casting from the heat-treated refractory of claim 11, the method comprising:
preparing a mixture by adding 2-15 mass% of a thermosetting resin (col 3, ln 22-26) which overlaps the instantly claimed range of 1 to 7% by mass, both inclusive, to a mixed powder which comprises a refractory material containing an aluminum-containing metal and a metal oxide including AI2O3 in a balance (col 3, ln 39-49);
 kneading the prepared mixture (abstract); 
press-molding the kneaded mixture to form the member (col 3, ln 47-48); and heat-treating the member (col 3, ln 48-49);
a metal aluminum content in the refractory after the heat treatment is 1 to 30% by mass (col 3, ln 4-6) which overlaps the instantly claimed range of 4 to 15% by mass, both inclusive, and an apparent porosity is controlled so as to satisfy the Equation 1, as discussed above in the rejection of claim 1. 

Regarding claim 19, Shikano discloses the method according to claim 17, wherein the aluminum-containing metal contained in the mixed powder is derived from a raw material comprising a simple metal aluminum with a granular form (powder) having a particle diameter of below 500 µm (below 0.5 mm, abstract), which overlaps the instantly claimed range of not more than 140 µm.  See MPEP 2144.05(I), cited above.  .

Claims 11-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0077340 A1 to Shin et al. (hereinafter Shin).
Regarding claim 11, Shin discloses a refractory for steel casting (para [0001]), wherein the heat-treated refractory material a final product at a time of being applied to the steel casting for casting (para [0058]) and comprising:
a free carbon (C) in the range of 0.1 to 10% by mass (para [0043]), which overlaps the instantly claimed range of 1 to 10% by mass;  
a metal aluminum in the range of 0.5 to 20 mass% (para [0025]) wherein 20 to 60% of the raw material Al content remains after heat treatment (para [0025]) thereby providing 0.3 to 12 mass% Al, which overlaps the instantly claimed range of 4 to 15% by mass;
 and a metal oxide in a balance (75 to 97 mass% metal oxide, para [0025]). See MPEP 2144.05, cited above.  
Shin also discloses wherein the refractory for casting contains a metal silicon in the range of 0.1 to 15 mass% (para [0025]) which overlaps the instantly claimed range of 0.5 to 4% by mass.  See MPEP 2144.05(I), cited above.  It would also be obvious to control the amount of Si to improve hydration resistance (para [0028]).

0.31xAl ≤ (P-4)/D    Equation 1,
wherein a metal aluminum content in the refractory is designated by Al% by mass, an apparent porosity thereof is designated by P% and a bulk density thereof is designated by D.  In the instant case, Al is 0.3-12 mass% (para [0025], based on retaining 20-60% of 0.1 to 15% after firing), P is 2-10% (para [0022]) and D is 3.95 g/cm3 (density of Al2O3 as the mixture may comprise up to 97% Al2O3, para [0025]).  This provides 0.31xAl of 0.093 to 3.72 and (P-4)/D of -0.5 to 1.65 which overlaps Equation 1.  For example, when Al=4 and P=10 then 0.31xAl=1.24 and (P-4)D=1.52.  1.24 < 1.52.  The reference does not expressly recite that satisfaction of Equation 1 is “thereby suppressing destruction of refractory organization in the heat-treated refractory material”.  However, Shin does teach values that overlap the values set forth in Equation 1.  Therefore, one of ordinary skill in the art would expect the suppression of destruction of refractory organization in the Shin heat-treated refractory material, absent evidence to the contrary.  See MPEP 2112.01(I), cited below.
The values for equation 1 in Shin overlap the values for instantly claimed equation 1.  See MPEP 2144.05(I), cited above.  The values are based on the amount of Al, porosity (P) and density (D).  It would also be obvious to control the amount of Al, the porosity and the density of the refractory to provide a refractory with the desired combination of properties including thermal shock resistance (para [0022]), strength and hydration resistance (para [0018]). 

It is noted that the theoretical density of Al2O3 has been used to provide the value for bulk density (D) in Equation 1.  Should applicant determine that the theoretical density of Al2O3 unattainable in the overlapping alumina based refractory material, note that the reference teaches an overlapping refractory material (para [0025]) comprising overlapping amounts of Al, C and Si (as discussed above), made by an overlapping method (as discussed below).  See MPEP 2112.01(I), which states that  ‘Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established…"When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not."…Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product’. Therefore, one of ordinary skill in the art would expect the Shin refractory to have overlapping properties including but not limited to overlapping porosity (P) and overlapping bulk density (D), absent evidence to the contrary.  Overlapping P and D provide overlapping ranges for the formula of Equation 1.  See MPEP 2144.05(I), cited above.

Regarding claims 12 and 13, Shin discloses the refractory according to claim 11, wherein the metal oxide includes one or plurality of components selected from AI2O3 (para [0025]) and ZrO2 (para [0029]); and a total amount of the components is 75 to 97 mass% (para [0025]), which overlaps the instantly claimed range of 95% or more by mass when a total amount of the balance is taken as 100% by mass.  See MPEP 2144.05(I), cited above. 

Regarding claim 15, Shin discloses the refractory according to claim 11, wherein the metal aluminum content therein is in the range of 0.3-12 mass% (based on 20 to 60% of 0.5 to 20 mass% Al after heat treatment, para [0025], as discussed above) which overlaps the instantly claimed range of 6 to 15% by mass.  See MPEP 2144.05(I), cited above. It would also be obvious to one of ordinary skill in the art to control the amount of Al in the refractory to provide a plate brick with the desired compressive strength (para [0016]).

claim 16, Shin discloses a plate for a sliding nozzle device (para [0001]), wherein part or all thereof is composed of the heat-treated refractory according to claim 11.  
The preamble contains the intended use limitation “for a sliding nozzle device”.  See MPEP 2111.02(II), cited above. In the instant case, the Shin device is used in a sliding nozzle device (para [0001]). 

Regarding claim 17, Shin discloses a method for producing a member used in steel casting from the heat-treated refractory of claim 11, the method comprising: 
preparing a mixture by adding 2 to 4 mass% resin (Table 1), which falls within the instantly claimed range of 1 to 7% by mass, of a thermosetting resin (phenol or silicone, para [0048]) to a mixed powder which comprises an aluminum-containing metal (para [0025]) and a metal oxide including one or plurality of components selected from AI2O3 (para [0025]) and ZrO2 (para [0029]), 
kneading the resulting mixture (para [0047]); 
press-molding the kneaded mixture to form the member (para [0047]); and carrying out a heat treatment thereof (para [0047]); 
wherein after the heat treatment, a metal aluminum content on the member is  in the range of 0.3-12 mass% (based on 20 to 60% of 0.5 to 20 mass% Al after heat treatment, para [0025], as discussed above) which overlaps the instantly claimed range of 4 to 15% by mass.  See MPEP 2144.05(I), cited above. It would also be obvious to one of ordinary skill in the art to control the amount of Al in the refractory to provide a plate brick with the desired compressive strength (para [0016]).

Regarding claim 18, Shin discloses the method according to Claim 17, wherein the heat-treating is carried out at a temperature in a range of 400 to 800 C (para [0019]), which overlaps the instantly claimed range of 500°C to 800°C. See MPEP 2144.05(I), cited above.  It would be obvious to one of ordinary skill in the art to control the heat treatment temperature to prevent excessive formation of aluminum carbide (para [0019]).

Regarding claim 19, Shin discloses the method for producing the refractory according to claim 17, wherein the aluminum-containing metal contained in the mixed powder is derived from a raw material comprising a simple metal aluminum with a granular form (particle) having a particle diameter of 10 µm to 3 mm (para [0046]) which overlaps the instantly claimed range of not more than 140 µm.  See MPEP 2144.05(I), cited above.  It would also be obvious to one of ordinary skill in the art to control the size of the metal aluminum to prevent deterioration of thermal shock resistance, strength and corrosion resistance (para [0046]).

Regarding claims 20 and 21, Shin discloses the method for producing the refractory according to claim 17, wherein part or all of the aluminum-containing metal contained in the mixed powder is derived from a raw material comprising a metal aluminum-containing alloy, wherein the metal aluminum-containing alloy is an aluminum-magnesium alloy or an aluminum-silicon alloy (para [0026]).

Claims 17 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Sundell in view of US 3776992 to Miki.
Regarding claim 17, Sundell discloses a method for producing the member used in steel casting from the heat-treated refractory material of claim 1, the method comprising: 
preparing a mixture by adding 1.5 to 6 mass% (col 3, ln 64-col 4, ln 2) which falls within the instantly claimed range of 1 to 7% by mass, of a thermosetting resin (selected from a group that includes phenol resins such as novolak and resol, col 3, ln 59-61) to a mixed powder (col 4, ln 49-51 and col 6, ln 63-67) which comprises a refractory material containing an aluminum-containing metal (col 2, ln 29-30) and a metal oxide including one or plurality of components selected from AI2O3 and MgO, in a balance (col 2, ln 25-32) and admixing the resulting mixture (col 4, ln 49-51); 
press-molding the mixture to form the member (col 4, ln 49-51); and
 heat-treating the member (curing at 121.1 to 287.8 C (250-550 F, col 4, ln 3-8); 
wherein a metal aluminum content in the refractory after the heat treatment is 0 to 10% by mass (less than 10% by mass, col 2, ln 29-30) which overlaps the instantly claimed range of 4 to 15% by mass, both inclusive, and an apparent porosity is controlled so as to satisfy the Equation 1, as discussed above in the rejection of claim 1. 
Sundell teaches admixing the refractory materials (col 4,ln 3-4) and mixing resin with the admixture (col 6, ln 63-67) but does not expressly disclose kneading the mixture comprising the resin.

It would be obvious to one of ordinary skill in the art to employ the kneading step of Miki as the mixing step (including the resin) of Sundell to facilitate thorough and complete mixing of the Sundell admixture.  Thorough mixing is expected to facilitate press-molding of a uniform refractory with uniform properties.  

Regarding claim 19, Sundell in view of Miki discloses the method for producing the refractory according to claim 17. Sundell further discloses wherein the aluminum-containing metal contained in the mixed powder is derived from a raw material comprising a simple metal aluminum with a granular form (powder) having a particle diameter that is -28 mesh (col 4, ln 34-35), or 711 µm or less. The reference does not further limit the size.  However, 711 µm or less overlaps the instantly claimed range of not more than 140 µm.  See MPEP 2144.05(I), cited above.  It would also be obvious to one of ordinary skill in the art to control the size of the powders, including the particle size of the Al powder, to control porosity (Sundell, col 3, ln 49-53) and to improve the stability and strength of the refractory (Sundell, col 1, ln 25-35).

Regarding claims 20 and 21, Sundell in view of Miki discloses the method for producing the refractory according to claim 17.  Sundell further discloses wherein part or .

Response to Arguments
Applicant's arguments filed 2/10/22, regarding Sundell, have been fully considered but they are not persuasive. Applicant argues that the Al content in Tables 1 and 3 is lower than the claimed range and that the apparent porosity and bulk density are taken from these tables.  However, the reference is not limited to the tables.  The broad teaching of the reference teaches 0-10 mass% C (less than 10%, col 2, ln 26-28), 0-10 wt% Al (less than 10%, col 2, ln 29-30) and 0.1 to 8 wt% Si (col 3, ln 30-35).  The broad teaching of the reference also teaches that the fired refractory has porosity (col 5, ln 28-32).  The Sundell tables give one of ordinary skill in the art direction regarding porosity and density.  The apparent porosity (P) only varies by 1.4% with changes in the composition (Table I).  The bulk density (D) after firing is the same even with slight changes in the composition (Table III). Therefore, Sundell tables I and III provide direction to one of ordinary skill in the art regarding apparent porosity (P) and bulk density (D). Overlapping ranges of Al and the disclosed P and D ranges in Sundell provide an overlapping range for the formula of Equation 1.  Also note that the reference teaches overlapping amounts of Al, C and Si in the heat treated refractory.  Therefore, per MPEP 2112.01(I), cited above, one of ordinary skill in the art would expect . 
Therefore, the 103 rejection of claims 11-13, 15 and 16 as obvious over Sundell stands. 
The 103 rejection of claim 14 as obvious over Sundell is moot because the claim has been canceled. 
Applicant further argues that Miki does not remedy the deficiencies of Sundell.  However, as discussed above, Sundell is not deficient. 
In response to applicant's argument that the references do not mention that 0.5 to 4% metal Si can prevent slaking of an aluminum carbide, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Primary reference, Sundell, does teach 0.1 to 8  mass% Si (col 3, ln 30-35), as discussed above, which overlaps the instantly claimed range of 0.5 to 4% by mass, both inclusive.  See MPEP 2144.05(I), cited above.
Therefore, the 103 rejection of claims 17 and 19-21 as obvious over Sundell in view of Miki stands. 

Applicant's arguments filed 2/10/22, regarding Shikano, have been fully considered but they are not persuasive. Applicant argues that Table 1 of Shikano claim 11 is satisfied and examples in which Equation 1 is not satisfied.  Applicant admits that some examples read on this limitation.  It is noted that Example 3, cited in the rejection above, is one of the examples that does read on this limitation.  However, the reference is not limited to the examples.  
Applicant further argues that Shikano does not simultaneously satisfy the claimed carbon content, metal aluminum content and Equation 1.  As discussed above, Example 3 of the reference teaches 10% free C (Table 6), which is the upper limit of the instantly claimed range of 1 to 10% free carbon. Shikano also teaches 1-30% metal Al (col 3, ln 4-6), which overlaps the instantly claimed range of 4 to 15%.  Note that Example 3, which teaches 8% Al and 10% C, also teaches P and D which satisfy Equation 1.  
In response to applicant's argument that the reference does not mention that the instantly claimed composition can suppress destruction of refractory organization or that the addition of 0.5 to 4%  Si prevents slaking of aluminum carbide, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  It is also noted that Shikano teaches 4 to 10 wt% Si (col 2, ln 64-66), which overlaps the instantly claimed range of 0.5 to 4 mass% Si.  See MPEP 2144.05(I), cited above. 
Therefore, the 103 rejection of claims 11-13, 15-17 and 19 as obvious over Shikano stands. 
   
Applicant's arguments filed 2/10/22, regarding Shin, have been fully considered but are not persuasive. Applicant argues that Shin has no description of a bulk density and that the Office Action relies on the theoretical density of Al2O3 which cannot be achieved.  The Office Action assigned the theoretical density of Al2O3 of 3.95 g/cm3 as the bulk density (D) for the formula of Equation 1.  Applicant further argues that bulk density is a result of the composition and the process of making the refractory, particularly kneading, press-molding, drying to baking and particle size.  The examiner agrees that these factors can affect bulk density.  As discussed above, Shin teaches an overlapping Al2O3 based refractory material comprising overlapping amounts of Al, C and Si, made by an overlapping method wherein the Al has an overlapping particle size 
Applicant further argues that ‘Irrespective of whether D is 3.95 g/cm3 or not, Shin cannot satisfy at least “a metal aluminum in a range of 4 to 15% by mass”, given that Al2O3 is 97%’.   However, the reference is not limited to 97% Al2O3. Shin teaches 75 to 97 mass% Al2O3, 0.3 to 12 mass% of aluminum metal (para [0025], based on retaining 20 to 60% of 1 to 15 mass% after firing), 0.1 to 10% by mass free carbon (para [0043]) and 0.1 to 15 mass% Si (para [0025]).  This allows for a high Al2O3 refractory material, such as 94% Al2O3 with 4% Al, 1% C and 1% Si.  Therefore, Shin does teach an overlapping amount of Al and does satisfy the limitation “a metal aluminum in a range of 4 to 15% mass.
Therefore, the 103 rejection of claims 11-13 and 15-20 as obvious over Shin stands.
claim 14 as obvious over Shin is moot because the claim has been canceled. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE EDMONDSON whose telephone number is (571)272-2678.  The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/L.E./Examiner, Art Unit 1734                                                                                                                                                                                                        

/Matthew E. Hoban/Primary Examiner, Art Unit 1734